DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
In the Amended Claims of August 22, 2022, Claims 1-10 are pending. Claim 1 is amended. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 3674135) in view of Lemelson (US 3426959) and Meyer (US 8260438).
 Regarding Claim 1, Simon discloses a plurality of connected pouches (26 in a roll of such pouches 24) including a first pouch and a second pouch. Simon discloses two heat seals (38, 40) extending on a longitudinal axis and along each pouch of the plurality of connected pouches. Simon also discloses a tear strip (44) comprising a separate added length of material (such as string, metal, or another play of film material – Col. 2 Lines 44-51) extending across a surface of at least one of the plurality of connected pouches. The tear strip has a first edge being substantially aligned with the longitudinal axis of the heat seal (38). The tear strip (44) is formed by a heat seal (40) and may be reinforced by string, metal, or film bonded, laminated to, or between the plies formed by the heat seal 40.  
 
    PNG
    media_image1.png
    882
    1469
    media_image1.png
    Greyscale

Simon does not disclose the tear strip comprises a separate added length of material extending across a surface a surface of the connected pouches and having a first edge aligned with and extending substantially on the longitudinal axis of the seal. 
Lemelson discloses a similar film pouch (60) with a heat seal (65) extending completely across the envelope’s longitudinal axis and a tear strip (66) comprising a flexible filament, wire or string. The flexible member (66) is secured to the inside walls of the envelope (60) by bonding or heat sealing on the longitudinal axis at 67 just beneath and immediately adjacent the weld line (65)– Col. 4 Lines 16-47). 

    PNG
    media_image2.png
    882
    1469
    media_image2.png
    Greyscale
  
Simon and Lemelson are analogous inventions in the art of film bags with heat welded tear-opening means. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the perforated tear strip reinforced with a flexible material disclosed in Simon with the tear strip pull string having a first edge substantially aligned with and extending substantially on the same longitudinal axis as the heat seal as disclosed in Lemelson in order to provide a free end portion (68) of the pull string (66) that effects a separation of the weld line (65) across the width of the envelope to provide an opening therein through which the contents may be dispensed (Col. 4 Lines 48-52). 
Simon in view of Lemelson does not disclose a first terminal pouch and a second terminal pouch with a separate electrode disposed within each pouch of the connected pouches. 
Meyer discloses a similar tear open pouch (610 – Figure 6) with notch (612) configured to hold an electrode (620). Simon, Lemelson, and Meyer are analogous inventions in the art of tear open pouches.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispenser device of Simon to hold electrodes as shown in Meyer in order to allow a clinician to open the electrode pouch, test the electrode for compatibility, and then either remove the electrode for use or place the electrode back in the pouch (Col. 8 Lines 46-50). 
Furthermore, it is generally known in the art to package electrodes in serial pouches or containers as shown in Craighead (US 4727881) Figures 1 and 4 or Solosko (US 2002/0117408) Figure 1a and 6. A person having ordinary skill in the art would recognize that the serial pouch storage system of Simon would also be suited to hold electrodes in a serial, detachable system as an obvious replacement of one pouch contents for another. 
Regarding Claim 2, Simon and Lemelson discloses the tear strip extends from a first side of the first terminal pouch to a second side of the second terminal pouch.
Regarding Claim 3, Simon discloses the tear strip extends across all of the plurality of connected pouches.
Regarding Claim 4, Simon discloses additional seals (28) extending normal to the sides of the bags and form the bottom of the bags, thereby extending around the perimeter of the bag (Col. 2 Lines 29-30). Such seals would form a perimeter around the contents such as the electrode disclosed in Meyer. 
Regarding Claim 5, Simon discloses the seal is a thermal seal.
Regarding Claim 6, Simon discloses at least one pouch of the plurality of connected pouches is rectangular shaped.
Regarding Claim 7, Simon discloses the first pouch has a first side and a second side, the second side of the first pouch is connected to a first side of the second pouch.
Regarding Claim 8, Simon discloses the seal extends along an exterior surface of each pouch of the plurality of connected pouches. 
Regarding Claims 9 and 10, Lemelson discloses that the tear strip string may be varied in position on either the exterior or interior of the pouches in the embodiments of Figures 1-4. A person having ordinary skill in the art would be capable of modifying the location or position of the tear strip in order to affect a desired positioning of the tear strip. 
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736